DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species A, relevant to claims 1-15 and 17, in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that there is insufficient search burden.  This is not found persuasive because
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 (from which claims 12-14 depend) appears to terminate mid-sentence with the sentence fragment “having a nano-hetero structure in which initial fine crystals are in an amorphous.”  It is unclear what is meant by this seemingly incomplete limitation.
Additionally, the term “fine” in claim 11 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the size of the crystals indefinite which renders the scope of the claims indefinite.
Additionally, it is unclear what is meant by the term “initial” crystals, and whether said crystals are present in the claimed alloy or whether said crystals were formerly present in the claimed alloy.
Regarding claim 15, the term “thin” in claim 15 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the dimensions of the ribbon indefinite which renders the scope of the claims indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by US 2018/0218812 A1 to Harada et al.
Regarding claims 1 and 17, Harada discloses a soft magnetic alloy (which would necessarily be a magnetic component) comprising (Fe0.909Nb0.032B0.028P0.030Cu0.001)0.990C0.001 (Harada, abstract, Table 9, Example 50), which lies within the instantly claimed compositions range of (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e+f))MaPbSicCudX3eBf as follows:



Element
Claimed atomic fraction
Harada Ex 50 atomic fraction
Lies within?
X1α
(Co, Ni)
≥ 0
0
Yes
β
(Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, REM)
≥ 0
0
Yes
Ma
(Zr, Nb, Hf, Ta, Mo, W)
0.030-0.120
Nb: 0.031968
Yes
Pb
0.010-0.150
P: 0.02997
Yes
Sic
0-0.050
0
Yes
Cud
0-0.020
0.000999
Yes
X3e
(C, Ge)
0-0.100
C: 0.001
Yes
Bf
0-0.030
0.027972
Yes
X1α + X2β

0≤ α + β ≤ 0.55

0
Yes


Harada anticipates instant claim 1 because Harada discloses a soft magnetic alloy lying wholly within the scope of instant claim 1.
Regarding claims 2 and 5-10, alloy 50 of Harada lies wholly within the instantly claimed ranges.
Regarding claim 11, Harada discloses the soft magnetic alloy has a nano-hetero structure in which initial fine crystals are in an amorphous phase (Harada, para [0027]).
Regarding claim 12, Harada discloses the soft magnetic alloy has an average grain size of the initial fine crystals is 0.3 to 10 nm (Harada, para [0028]).
Regarding claim 13, Harada discloses the soft magnetic alloy has a structure including Fe-based nanocrystals (Harada, para [0029]).

Regarding claim 15, Harada discloses the soft magnetic alloy has a thin ribbon form (Harada, para [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09213514 A to Sawa et al (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1 and 17, Sawa discloses a soft magnetic alloy (which would necessarily be a magnetic component) comprising a general formula TaMbM'cM"dYe wherein T is at least one selected among Fe, Co and Ni; M is at least one selected among Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi; M' is at least one selected among Zr, Hf and Nb; M" is at least one selected among Ti, V, Ta, Cr, Mo, W, Mn and Al; Y is at least one selected among Si, P, B and C, a+b+c+d+e=100atom%, 0.01≤b≤5atom%, 3≤c≤18atom%, 0≤d≤5atom% and 0.01≤e≤15 atom% (Sawa, abstract, para [0012, 0017-0027]), which overlaps the instantly claimed composition range of (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e+f))MaPbSicCudX3eBf as follows:


Element
Claimed atomic fraction
Sawa atomic fraction
Overlaps?
X1α
(Co, Ni)
≥ 0
(Fe, Co, Ni) ≥ 0
Yes
X2β
(Ti, V, Mn, Ag, Zn, Al, Sn, As, Sb, Bi, REM)
≥ 0
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
M’’(Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05

Yes
a
(Zr, Nb, Hf, Ta, Mo, W)
0.030-0.120
M’ (Zr, Hf, Nb): 0.03-0.18
M’’ (Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05
Yes
Pb
0.010-0.150
Y (Si, P, B and C): 0.0001-0.15
Yes
Sic
0-0.050
Y (Si, P, B and C): 0.0001-0.15
Yes
Cud
0-0.020
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
Yes
X3e
(C, Ge)
0-0.100
Y (Si, P, B and C): 0.0001-0.15
Yes
Bf
0-0.030
Y (Si, P, B and C): 0.0001-0.15
Yes
X1α + X2β

0≤ α + β ≤ 0.55

(Fe, Co, Ni) ≥ 0
M (Cu, Ag, Au, Zn, Sn, Pb, Sb and Bi): 0.0001-0.05
M’’(Ti, V, Ta, Cr, Mo, W, Mn and Al): 0-0.05

Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Sawa including the instantly claimed because Sawa discloses the same utility throughout the disclosed ranges.
Regarding claims 2-10, the alloy of Sawa overlaps the instantly claimed ranges.
Regarding claims 11-14, Sawa discloses that fine crystals of 50 to 300 angstroms (overlapping the instantly claimed size ranges) are present in an amorphous phase (Sawa, para [0032-0034])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738